Per Curiam.

The court of Common Pleas has power to set off these judgments, arid they would, we have no doubt, make the deduction, on application to them for that purpose. For this court to order Brewerton to deduct-eighty dollars from his last judgment below, and take out execution for eight dollars and forty-five cents only, would be, at least, an inconvenient interference with that judgment. Such an order could be enforced only by attachment. The case in 3 Wilson, 396,* shows that the Common Pleas have the power to make the set off now requested.
Rule refused.

 Barker v. Braham.